Citation Nr: 0708207	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for psoriasis, 
currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel











INTRODUCTION

The veteran served on active duty from December 1999 to 
September 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim of entitlement to an increased evaluation in 
excess of 10 percent for his service-connected psoriasis.  
During the course of the appeal, the Board remanded the case 
to the RO in June 2006 for additional evidentiary and 
procedural development, including scheduling him for a 
medical examination to evaluate his skin disorder.  Following 
this development, the 10 percent evaluation for psoriasis was 
confirmed in a November 2006 rating decision.  The case was 
thereafter returned to the Board in the veteran now continues 
his appeal.


FINDINGS OF FACT

The objective medical evidence demonstrates that the 
veteran's psoriasis is manifested by erythematous scaling 
skin lesions that affect 3 percent of his body surface area, 
of which only 1 percent of his exposed body surface area is 
affected.  Those psoriasis patches that appear on the 
veteran's head and neck are clinically determined to be 
productive of no disfigurement.  The psoriasis was treated 
with intermittent use of topical steroid medication over the 
past 12-month period.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
psoriasis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7816 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
was received in April 2003.  He was notified of the 
provisions of the VCAA in correspondence dated in January 
2004, June 2004, and July 2006.  In an ideal situation, the 
notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable rating decision 
of the RO on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  While the initial notice letter issued in January 
2004 provided full notice only after the initial decision, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the claimant was not provided full notice prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claim at issue was readjudicated.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA treatment records showing the state of his skin 
disorder from April 2003 (the date he reopened his claim for 
a rating increase) to October 2006 have been obtained and 
associated with the evidence.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In 
correspondence dated in July 2006, the veteran was notified 
of the provisions of the VCAA as they pertained to increased 
rating and earlier effective date claims, pursuant to the 
Court's holding in Dingess.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

781
6
Psoriasis.
 
More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the 
past 12-month period 
6
0
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the 
past 12-month period 
3
0 
 
At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
1
0
 
Less than 5 percent of the entire body or exposed 
areas affected, and; no more than topical therapy 
required during the past 12-month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7816 (2006)

The clinical evidence pertinent to the claim shows that 
during a VA dermatological consultation in September 2003, 
the veteran's psoriasis was manifested by the presence of 
erythematous plaques and papules with silvery scales on both 
upper extremities, mostly over his biceps and triceps, and 
several such lesions over his right knee.  He also reported 
having such papules on his head, but these had resolved by 
the time of this consultation.  The veteran was prescribed a 
topical steroid skin ointment to treat his skin disorder.

The report of a September 2004 VA dermatological consultation 
shows that the veteran's psoriasis lesions that did not 
respond to treatment with the ointment prescribed earlier.  
The psoriasis lesions were manifested by the presence of 
discrete, coin-shaped patches of erythema with scaling on 
both of his upper extremities, his back, and his right knee, 
which comprised 2 - 3 percent of his body surface area.  No 
lymphadenopathy or involvement of his scalp, nails, or mucous 
membranes were observed.  A medicated topical steroid cream 
was prescribed.  

The report of a May 2005 VA dermatological consultation shows 
that the veteran's skin lesions were biopsied and found to 
represent subacute dermatitis with a differential of guttate 
psoriasis, pityriasis rosea, and other dermatitis.  A newer  
steroidal medication was prescribed.  The veteran reported 
that his psoriasis lesions increased in number but were not 
itchy or physically irritating.  Examination revealed the 
presence of coin-shaped erythematous papules with overlying 
thick scaling on both of his upper extremities, his back, and 
his chest.  No lesions of his right knee, face, or scalp were 
observed.  A medicated tape containing a topical steroidal 
drug for his skin was prescribed.  

A July 2005 medical consultation report shows that the 
veteran's skin was cursorily examined in the course of the 
work-up and found to have no unusual rashes.  Conversely, a 
December 2005 medical consultation report shows that his skin 
was positive for psoriasis rashes, but no further details 
were described in the report.

The report of an October 2006 VA dermatological examination 
shows that the veteran's psoriasis was manifested by two 
erythematous patches with scale that each measured 0.5 
centimeters and were both located on his right upper 
extremity.  On his right nasal labial fold was a 4 - 5 
millimeter erythematous patch with scale, on his left 
parietal scalp was a 0.5-centimeter patch, in the triangular 
fossa of his right ear was some redness and scaling, and 
there was some mild flaking of his retroauricular areas.  On 
his pubic area were two erythematous patches with scale that 
each measured 2.0 centimeters.  On his chest were two 
erythematous patches with scale that each measured 0.5 
centimeters.  On his posterior shoulder was an erythematous 
patch with scale that measured 0.5 centimeters.  His legs 
were clear.  The diagnosis was psoriasis that was treated 
with topical steroid medication over the last 12 months.  
Although the psoriasis was manifested on multiple sites over 
the veteran's body, each site only affected a small area and 
the examiner determined that the total percentage of body 
surface area affected by psoriasis totaled 3 percent.  The 
exposed body surface area affected by psoriasis totaled only 
approximately 1 percent.  There was no acne, chloracne, or 
scarring associated with the skin disorder.  The 
dermatologist determined that the psoriasis patches on the 
veteran's head and neck were not disfiguring.

Applying the aforementioned facts of the case to the rating 
schedule, the Board concludes that the clinical evidence 
indicates that the veteran's service-connected psoriasis has 
not met the criteria for an evaluation greater than 10 
percent.  The criteria for the next higher evaluation of 30 
percent requires that the skin disorder affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or; psoriasis that requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  In the present case, the veteran's 
psoriasis does not affect an area of his body greater than 3 
percent on the whole, or 1 percent for his exposed areas.  
Although the clinical evidence does indicate steroidal 
treatment of his skin disorder with topically applied 
medications over the past year, this level of topical therapy 
and low percentage of total body involvement more closely 
meets the criteria for a zero percent rating as the disease 
does not involve oral (systemic) medication, nor is it 
otherwise so extensive that it more closely approximates the 
criteria for a 30 percent evaluation on the basis of 
psoriasis requiring systemic therapy with corticosteroids or 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
See 38 C.F.R. § 4.7.  Therefore, the claim for an increased 
evaluation in excess of 10 percent for psoriasis must be 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
The Board observes that there is no evidence of an 
exceptional or unusual disability picture associated with the 
veteran's psoriasis, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Therefore, the Board is not 
required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).




ORDER

An increased evaluation above 10 percent for psoriasis is 
denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


